On the 24th day of April, 1922, the county attorney of Lincoln county filed in the district court of said county an information charging the plaintiff in error, A.J. Newman, with having embezzled a certain sum of money from the Singer Sewing Machine Company while acting as agent for said company in the town of Stroud, in Lincoln county, Okla. After arraignment and plea of not guilty, the cause was tried to a jury in the month of August, 1922, resulting in a verdict of guilty, with punishment assessed as above stated. Judgment was rendered in accordance with the verdict on August 19, 1922, and the petition in error and case-made were filed in this court on February 8, 1923. The cause was finally submitted on October 6, 1924. No brief has been filed in behalf of plaintiff in error, and no appearance was made to orally argue the cause at the time it was submitted. The record is voluminous, containing more than 500 pages of typewritten matter. The evidence on the part of the state, if believed, is sufficient to sustain the verdict and judgment. Rule 9 of this court provides: "When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions *Page 191 
taken thereto, and the judgment and sentence, and, if no prejudicial error appears, will affirm the judgment." After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed.